  USDC IN/ND case 2:12-cv-00523-TLS document 215 filed 04/13/20 page 1 of 1


                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF INDIANA
                                  HAMMOND DIVISION

 MARY MITCHELL (deceased), by her son
 and next friend, RICHARD MITCHELL, and
 KIMBERLY MOORE, on behalf of
 themselves and all other class members,

                         Plaintiffs,

 v.                                                      CAUSE NO.: 2:12-CV-523-TLS

 LVNV FUNDING, LLC; RESURGENT
 CAPITAL SERVICES, L.P.; and ALEGIS
 GROUP, LLC,

                         Defendants.


                                            ORDER

       This matter is before the Court on the Plaintiffs’ Unopposed Motion for Entry of Final

Approval Order [ECF No. 214], filed on April 2, 2020. The Plaintiffs seek the entry of a

(Proposed) Final Approval Order [ECF No. 214] that is unopposed by the Defendants and has

been submitted to the Court.

       Finding the Final Approval Order fair, reasonable, and consistent with statutory goals, the

Court GRANTS the Plaintiffs’ Unopposed Motion for Entry of Final Approval Order [ECF No.

214] and APPROVES and ADOPTS, with slight modifications and corrections, the (Proposed)

Final Approval Order [ECF No. 214]. The Court DENIES as moot the Plaintiffs’ Motion for

Entry of Final Approval Order [ECF No. 206]. The Court will enter the Final Approval Order by

separate docket entry.

       SO ORDERED on April 13, 2020.

                                            s/ Theresa L. Springmann
                                            CHIEF JUDGE THERESA L. SPRINGMANN
                                            UNITED STATES DISTRICT COURT
